United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-335
Issued: May 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from a July 25, 2007 merit
decision of the Office of Workers’ Compensation Programs that denied her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On May 31, 2007 appellant, then a 30-year-old letter carrier, filed an occupational disease
claim alleging that she developed tendinitis in the performance of duty. She attributed her
claimed condition to “having to grip the mail.” Appellant first realized her condition was related
to her employment on August 10, 2006 but she did not initially file a claim because she expected
her symptoms to resolve. She stopped work on May 21, 2007.

In support of her claim, appellant submitted treatment notes from Dr. Gregory L.
Hummel, a Board-certified orthopedic surgeon. On November 30, 2006 Dr. Hummel explained
that appellant reported left elbow pain “after she took a fall.” He noted that appellant’s
complaints of pain were not localized over a particular impact area but involved the entire lateral
epicondyle generally. Dr. Hummel stated that she “does a lot of repetitive activity in her job”
with the employing establishment. In a May 8, 2007 treatment note, he diagnosed left elbow
lateral epicondylitis and noted that appellant’s symptoms had “dramatically recurred.” Upon
examination, Dr. Hummel found marked tenderness and aggravated soft tissue swelling over the
lateral epicondyle, with resisted wrist greater than finger extension, but noted that x-ray testing
was normal. In a May 8, 2007 disability note, he indicated that appellant would be unable to
work for a minimum of six to eight weeks due to her recurrent left elbow lateral epicondylitis
and stated that she would ultimately need surgery.
By correspondence dated June 13, 2007, the Office requested additional information
concerning appellant’s claim.
In response to the Office’s request for information, appellant submitted an undated
statement. She initially experienced left elbow pain in August 2006 when she bumped it on a
case of mail at work. Appellant stated that, after she bumped her elbow, she noticed a sharp pain
whenever she attempted to grip items while casing or delivering mail. She indicated that she
bumped her elbow a second time in a falling incident at home in November 2006. Appellant
attributed her continuing symptoms to repetitive gripping while casing and delivering mail.
In a June 5, 2007 note, Dr. Hummel released appellant to return to light-duty work. He
reported that she could not use her left arm. On June 26, 2007 Dr. Hummel indicated that
appellant could case mail with limited use of her left arm and would be able to return to full duty
effective July 12, 2007.
By decision dated July 25, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence of record did not establish that her diagnosed condition was causally
related to factors of her employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.2

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

2

These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that she
developed an occupational disease in the performance of duty. The record establishes that
appellant gripped mail as part of her job. However, the medical evidence is insufficient to
establish that this or any other employment factor caused or aggravated her claimed tendinitis or
other diagnosed condition.
In support of her claim, appellant submitted treatment notes from Dr. Hummel, who did
not provide a clear diagnosis and was unable to establish a clear etiology for appellant’s
condition. In a November 30, 2006 note, Dr. Hummel indicated that appellant had reported
3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB 734 (2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

sustaining her left elbow injury in a fall, but that her pain was not localized over a specific
impact area but rather generalized over the entire lateral epicondyle. He also indicated that
appellant performed repetitive activities at work, but did not specifically enumerate appellant’s
repetitive motion activities or discuss any of appellant’s claimed employment factors as a cause
of a diagnosed condition. The Board finds that Dr. Hummel’s November 30, 2006 report does
not provide a well-rationalized medical opinion clearly identifying and explaining a causal
relationship between the ultimately diagnosed left lateral epicondylitis and any factors of
appellant’s employment.10 Dr. Hummel’s May 8, 2007 treatment note diagnosed left elbow
lateral epicondylitis, but did not provide any opinion on causal relationship. The Board has held
that a medical report that does not offer an opinion on causal relationship is not probative on that
issue.11 Dr. Hummel’s May 8, June 5 and June 26, 2007 notes concerning appellant’s work
status, similarly, did not address causal relationship and therefore are not probative or effective
in establishing appellant’s claim. Accordingly, the Board finds that appellant has not met her
burden of proof in establishing that she developed an occupational disease in the performance of
duty, because she has not established a causal relationship between her diagnosed left lateral
epicondylitis and factors of her employment.12
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed an occupational disease in the performance of duty.

10

Id.

11

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
12

Following issuance of the Office’s July 25, 2007 decision, appellant submitted additional evidence to the
Office. However, the Board may not consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the July 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 13, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

